Case 9:18-mj-08436-DLB Document 1 Entered on FLSD Docket 10/18/2018 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

__________________X
UNITED STATES OF AMERICA
SEALED INDICTMENT
_'v.._- .
18 Cr.
JOHNBROWN,
a/k/a “Jay Jay,”
a/k/a “John John,”
JOHN FELIPE,
a/k/a, “Flip,”
JOSE RIVERA,
a/k/a “25,” and
JOSEPH LOPEZ,
a/k/a “Sunny,”
Defendants.
______l____________X
COUNT ONE
The Grand Jury charges:
l. From at least in or about June 2016, up to and

including in or about September 2018, in the Southern District
of New York and elsewhere; JOHN BROWN, a/k/a “Jay Jay,” a/k/a
“JOhn John,” JOHN FELIPE, a/k/a “Flip,” JOSE RIVERA, a/k/a “25,”
and JOSEPH LOPEZ, a/k/a “Sunny,” the defendants, and others
known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate the narcotics laws of the United States.

2. lt was a part and an object of the conspiracy

that JOHN BROWN, a/k/a “Jay Jay,” a/k/a “John John,” JOHN

 

Case 9:18-mj-08436-DLB Document 1 Entered on FLSD Docket 10/18/2018 Page 2 of 6

FELIPE, a/k/a “Flip," JOsE RIVERA, a/k/a “25," and JosEPH LOPEZ,
a/k/a “Sunny,” the defendants, and others known and unknown,
would and did distribute and possess with intent to distribute
controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1).

3. The controlled substance that JOHN BROWN, a/k/a
“Jay Jay,” a/k/a “John John,” JOHN FELIPE, a/k/a “Flip,” JOSE
RIVERA, a/k/a “25,” and JOSEPH LOPEZ, a/k/a “Sul'll'ly,” the
defendants, conspired to distribute and possess with the intent
to distribute was 280 grams and more of mixtures and substances
containing a detectable amount of cocaine base, in a form
commonly known as “crack cocaine,” in violation of Title 21,
United States Code, Section 841(b)(1)(A).

(Title 21, United States Code, Section 846.)

COU'NT TWO

The Grand Jury charges:

4. On or about February'23, 2017, in the Southern
District of New York and elsewhere, JOHN FELIPE, a/k/a “Flip,”
the defendant, during and in relation to a drug trafficking
crime for which he may be prosecuted in a court of the United
States, namely, the narcotics distribution conspiracy charged in'
Count One of this Indictment, knowingly did use and carry a

firearm, and in furtherance of such crime did possess a firearm,

 

Case 9:18-mj-08436-DLB Document 1 Entered on FLSD Docket 10/18/2018 Page 3 of 6

and did aid and abet the use, carrying, and possession of a
firearm, which was brandished.

(Title 18, United States Code, Sections 924(c)(l)(A)(i),
924(c)(1)(A)(ii), and 2.)

COUNT THREE

The Grand Jury charges:

5. From in on or about February 2017 through in or
about April 2017, in the Southern District of New York and
elsewhere, JOHN BROWN, a/k/a “Jay Jay,” a/k/a “John John,” the
defendant, during and in relation to a drug trafficking crime
for which he may be prosecuted in a court of the United States,
namely, the narcotics distribution conspiracy charged in Count
One of this Indictment, knowingly did use and carry a firearm,
and in furtherance of such crime did possess a firearm, and did
aid and abet the use, carrying, and possession of a firearm,
which was brandished and discharged.

(Title 18, United States Code, Sections 924(c)(1)(A)(i),
924(c)(1)(A)(ii), 924(c)(1)(A) (iii), and 2.)

FORFEITURE ALLEGATION
6. As a result of committing the controlled
substance offense charged in Count One of this Indictment, JOHN
BROWN, a/k/a “Jay Jay,” a/k/a “John John,” JOHN FELIPE, a/k/a
“Flip," JosE RIVERA, a/k;/a “25,” and JosEPH LoPEZ, a/]<:/a
“Sunny,” the defendants, shall forfeit to the United States,

pursuant to Title 21, United States Code, Section 853, any and

Case 9:18-mj-08436-DLB Document 1 Entered on FLSD Docket 10/18/2018 Page 4 of 6

all property constituting or derived from any proceeds the
defendants obtained directly or indirectly as a result of the
offense and any and all property used or intended to be used in
any manner or part to commit and to facilitate the commission of
the offense charged in Count One of this Indictment.

Substitute Assets Provision

 

If any of the above-described forfeitable property, as a
result of any act or omission of JOHN BROWN, a/k/a “Jay Jay,”
a/k/a “John JOhn,” JOHN FELIPE, a/k/a “Flip,” JOSE RIVERA, a/k/a
“25,” and JOSEPH LOPEZ, a/k/a “Sunny,” the defendants:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty,

 

Case 9:18-mj-08436-DLB Document 1 Entered on FLSD Docket 10/18/2018 Page 5 of 6 §

it is the intent of the United States, pursuant to 21 U.S.C.
§ 853(p), to seek forfeiture of any other property of the
defendants up to the value of the above forfeitable property.

(Title 21, United States Code, Section 853.)

>CZM{M¢Q>@@M

FOI§EPTERSON/ chFFREi' s. `BERMAN nw
United States Attorney

 

Case 9:18-mj-O8436-DLB Document 1 Entered on FLSD Docket 10/18/2018 Page 6 of 6

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED sTATES oF AMERICA
._ V‘ _

JOHN BROWN, a/k/a “Jay Jay," a/k/a “John
John," JoHN FELIPE, a/k/a “Flip," JOSE
RIVERA, a/k/a “25,” and JOSEPH LOPEZ,

a/k/a “Sunny,”

Defendants.

 

SEALED INDICTMENT
18 Cr.

(Title 21, United States Code, Section
846; Title 18, United States Code,
Sections 924(c)(1)(A)(i), (ii), (iii),
and 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE and

 

Foreperson.

 

 

